Citation Nr: 0118682	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-20 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher rating for mechanical low back 
pain with degenerative disc disease of L5-S1, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a higher rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from February 1983 to July 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

In a January 2001 statement, the veteran requested an 
increased rating for coronary artery disease (CAD) and a 
total disability rating based on individual unemployability 
(TDIU).  The claims for an increased rating for CAD and for 
TDIU have not been developed for appellate review, and are 
referred to the RO for appropriate action. 


REMAND

In a July 1997 VA Form 9, the veteran requested a Travel 
Board hearing.  A hearing was scheduled for February 2001; 
however, the veteran failed to report.  The veteran has since 
explained that he was incarcerated at the time of the 
scheduled hearing, and he has requested that the hearing be 
rescheduled.  The Board finds that the veteran has shown good 
cause as to why he failed to report for the Travel Board 
hearing.  38 C.F.R. § 20.702(d).  It appears that the RO was 
properly attempting to schedule the veteran for a hearing 
when the case was forwarded to the Board.  In any event, on 
remand, the RO should again make efforts to schedule the 
veteran for a Travel Board hearing.  See 38 U.S.C.A. § 7107; 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED to the Board for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. PARAKKAL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

